Citation Nr: 0917522	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-08 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from July 1966 to July 1968, 
with subsequent service in the Army National Guard.   
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which determined that new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for PTSD.  

In a statement, received in December 2006, the Veteran stated 
that he desired to withdraw his appeals on the issues of 
entitlement to increased initial evaluations for diabetes 
mellitus, type 2, bilateral cataracts, right lower extremity 
peripheral neuropathy, and left lower extremity neuropathy.  
Accordingly, these issues are no longer before the Board.  
See 38 C.F.R. § 20.204(b) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a number of previous and final decisions, VA has denied 
claims for service connection for PTSD.  Most recently, in a 
decision, dated in August 2003, the RO denied a claim that 
new and material evidence had been submitted to reopen a 
claim for service connection for PTSD.  A timely notice of 
disagreement was received, and in September 2003, a statement 
of the case was issued.  However, a timely substantive appeal 
was not received, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).   

The Veteran again asserts that new and material evidence has 
been presented to reopen a claim of entitlement to service 
connection for service connection for PTSD.  

In association with his claim, the RO issued a VCAA notice 
letter to the Veteran in March 2004.  However, it appears 
that the notice provided to the Veteran is deficient.  Notice 
under 38 U.S.C.A. § 5103 applies to claims to reopen based on 
submission of new and material evidence.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Under Kent, VA must notify a veteran 
of what constitutes "material" evidence in the context of his 
particular claim to reopen.  Id.  VA should tell a veteran 
the basis for the previous denial and what the evidence must 
show in order to reopen his particular claim.  Additionally, 
VA must notify a veteran of the meaning of "new" evidence.  
Id.  On remand, the Veteran should be provided with notice 
conforming to Kent and apprised of the proper standard for 
new and material evidence for claims filed after August 29, 
2001.  

A statement from the Social Security Administration (SSA), 
dated in June 1998, indicates that the Veteran is receiving 
disability benefits.  The SSA's records are not currently 
associated with the C-file.  On remand, the administrative 
decision by SSA, along with the medical evidence relied upon, 
must be obtained and associated with the claims folder.  
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice letter, with respect to his claim 
to reopen a previously denied claim for 
service connection for PTSD.  This notice 
should include the proper standard for 
new and material evidence for claims 
filed after August 29, 2001, and an 
explanation of what the evidence must 
show to reopen this veteran's claim, as 
outlined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice must tell the 
Veteran the basis for the previous 
denial, and what the evidence must show 
in order to reopen his claim.  

2.  The Social Security Administration 
(SSA) should be contacted and requested 
to provide its decision awarding benefits 
to the Veteran, as well as all supporting 
medical documentation that was utilized 
in rendering the SSA's decision.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant and his representative should 
be given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




